Citation Nr: 1612871	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, with a 10 percent pre-service level of disability deducted, for lumbar strain with spondylosis, spondylolisthesis, and intervertebral disc syndrome for the time period prior to July 24, 2014.  

2.  Entitlement to a rating in excess of 10 percent, with a 10 percent pre-service level of disability deducted, for lumbar strain with spondylosis, spondylolisthesis, and intervertebral disc syndrome for the time period from July 24, 2014.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with service-connected for lumbar strain, with spondylosis, spondylolisthesis, and intervertebral disc syndrome.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy associated with service-connected for lumbar strain, with spondylosis, spondylolisthesis, and intervertebral disc syndrome.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1968 and June 1982 to May 1984.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran filed a claim for entitlement to an increased rating for his service-connected lumbar spine disability in October 2009.  In a March 2010 rating decision, the RO continued the previously assigned 20 percent evaluation, with a 10 percent pre-service level of disability deducted, for lumbar strain with spondylosis, spondylolisthesis, and intervertebral disc syndrome under Diagnostic Code 5243.  The Veteran filed a timely appeal seeking an increased evaluation for that disability. 

In November 2013, the Board remanded the claim for additional development.  Based on the evidence of record, the Veteran was deemed to have raised a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) at that time.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

Thereafter, in an April 2015 rating decision, the RO assigned a separate initial 10 percent evaluations for right lower extremity radiculopathy and left lower extremity radiculopathy associated with service-connected for lumbar strain with spondylosis, spondylolisthesis, each effective July 24, 2014.  The RO assigned a 10 percent rating for lumbar strain with spondylosis, spondylolisthesis, each effective July 24, 2014, as well as recharacterized the rating criteria for that disability under Diagnostic Codes 8529-5243.  In the May 2015 supplemental statement of the case, the RO stressed that although the Veteran's spine disability evaluation was changed from 20 percent to 10 percent, it was most advantageous to him as he would be now paid at the 20 percent combined disability rate versus the previous 10 percent combined evaluation.

The Veteran's 20 percent rating, with a 10 percent pre-service level of disability deducted, for the Veteran's service-connected lumbar spine disability was assigned effective November 1, 1987, had been in effect for over 20 years, and, thus, is considered protected unless based on fraud.  38 C.F.R. § 3.952 (2015).  See also Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).  The RO must reexamine the Veteran's assigned ratings for his service-connected lumbar spine disability based on the regulations and case law for protected ratings. 

The Veteran's combined service-connected disability rating is 30 percent, effective June 1, 1984; 10 percent, effective November 1, 1987; and 20 percent, effective July 24, 2014.  38 C.F.R. § 4.25 (2015).  The Veteran does not meet the schedular criteria for entitlement to a TDIU under 38 C.F.R. § 4.16(a) (2015).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b) (2015).  

In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the issues concerning increased evaluations for service-connected lumbar strain with spondylosis, spondylolisthesis, and intervertebral disc syndrome, left lower extremity radiculopathy, and right lower extremity radiculopathy to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Evidence of record reflects that the Veteran sought VA medical treatment for his claimed disorders from Asheville VA Medical Center (VAMC).  As evidence of record only includes treatment records dated through April 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Asheville VAMC from April 2015 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the May 2015 supplemental statement of the case, as well as regulations for protected ratings under 38 C.F.R. § 3.952.  If the Veteran does not meet the schedular criteria for entitlement to a TDIU, the RO must consider TDIU on an extraschedular basis, to include referral to the Director of Compensation and Pension.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

